F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                     October 19, 2006
                      UNITED STATES CO URT O F APPEALS
                                                                   Elisabeth A. Shumaker
                                     TENTH CIRCUIT                     Clerk of Court



 C URTIS E. C RA WFO RD ,

          Petitioner - A ppellant,
                                                        No. 06-6181
 v.
                                                  (D.C. No. 05-CV-895-M )
                                                        (W .D. Okla.)
 DENNIS CALLAHAN, W arden,

          Respondent - Appellee.



                              OR DER AND JUDGM ENT *


Before KELLY, M cKA Y, and LUCERO, Circuit Judges.


      Curtis E. Crawford, a federal prisoner proceeding pro se, appeals a district

court order granting summary judgment for Callahan on Crawford’s § 2241

habeas petition. Crawford’s parole was revoked on June 1, 2005, and he now

challenges his subsequent detention. Although Crawford previously filed a

habeas petition in the United States District Court for the District of Columbia,

Crawford v. U.S. Parole Bd., 2006 W L 2708677 (D.D.C. Sept. 20, 2006)




      *
       The case is unanimously ordered submitted without oral argument pursuant
to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
(unpublished opinion), the district court in this case found that Craw ford’s

petition was not successive, and thus did not warrant dismissal under 28 U.S.C. §

2244(a). 1 Because Crawford’s petition is successive, we hold that § 2244(a)

applies. Accordingly, we REV ER SE the district court’s grant of summary

judgment, and DISM ISS Crawford’s petition for lack of jurisdiction.

      Crawford was arrested on M arch 25, 2005 pursuant to a parole violator

warrant issued by the United States Parole Commission (“USPC ”). The warrant

alleged that Crawford had failed to report to his parole officer and had used

illegal narcotics. Crawford advances several grounds for relief in his appeal,

claiming: (1) The USPC erred in setting his supervision release date; (2) The

USPC erred in assigning him to a sex offender supervision unit; (3) He received

ineffective assistance of counsel; (4) He was subject to unlawful forfeiture of

“street time;” and (5) The parole board violated his due process rights at his

parole revocation hearing.

      A petitioner who previously filed a § 2241 petition in federal court may not

file a successive habeas petition on the same issue(s), except as provided by 28

U.S.C. § 2255, if that court made a determination as to whether a writ should

issue. 28 U.S.C. § 2244(a). Petitions for relief under § 2241 fall within the ambit

      1
        Crawford’s habeas petition in the District of Columbia was filed on M ay
27, 2005, whereas his petition in the W estern District of Oklahoma w as filed on
August 5, 2005. The magistrate judge in this case appears to have erred in
finding that the earlier petition was filed in the Superior Court for the District of
Columbia.

                                         -2-
of § 2244(a). See George v. Perrill, 62 F.3d 333, 334 (10th Cir. 1995). Before

considering Crawford’s petition on the merits, the district court found that

Craw ford’s earlier § 2241 petition qualified as a state court petition, and therefore

did not count as a prior federal habeas petition for purposes of § 2244(a). The

court cited Banks v. Smith for the proposition that “when considering a writ of

habeas corpus a prisoner of the District of Columbia is considered a State

prisoner, when the prisoner is held under a conviction of the D.C. Superior

Court.” 377 F. Supp. 2d 92, 94 (D.D.C. 2005). Because Crawford’s earlier

petition “has been determined by a judge or court of the United States on a prior

application for a writ of habeas corpus,” and because Crawford’s petition cannot

be construed as an application to file a successive habeas petition under § 2255,

we do not have jurisdiction over this petition.

      For the reasons stated above, we REV ER SE the district court’s grant of

summary judgment to Callahan on all of Crawford’s claims, and DISM ISS.

Further, because we agree with the district court that Crawford offers no evidence

contradicting his parole release date, and hence does not raise “a reasoned,

nonfrivolous argument on the law and facts in support of the issues raised on

appeal,” M cIntosh v. United States Parole Comm’n, 115 F.3d 809, 812 (10th Cir.

1997), we D EN Y his motion for leave to proceed in forma pauperis on appeal.




                                         -3-
Finally, Crawford’s remaining outstanding motions are DENIED as moot.



                                   ENTERED FOR THE COURT



                                   Carlos F. Lucero
                                   Circuit Judge




                                     -4-